Citation Nr: 1106041	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-32 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In a July 2010 statement, the Veteran's accredited representative 
raised the issue of entitlement to service connection for left 
lower extremity radiculopathy, to include as secondary to a 
service-connected lumbar spine disability.  This issue has not 
been developed for appellate review and is therefore referred to 
the RO for appropriate disposition.

The appeal is remanded to the RO.  


REMAND

The Veteran is seeking entitlement to a total disability rating 
based upon individual unemployability due to service-connected 
disabilities (TDIU).  TDIU is warranted when the evidence shows 
that the Veteran is precluded, by reason of service-connected 
disabilities alone, from obtaining and maintaining any form of 
gainful employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  TDIU is 
granted only when it is established that the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  If there is only one such 
disability, it must be rated at least 60 percent disabling to 
qualify for TDIU; if there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Nevertheless, when these percentage requirements are not met, 
TDIU on an extraschedular basis may be considered when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including his 
employment and educational history.  38 C.F.R. §4.16(b).  In 
determining whether unemployability exists, consideration may be 
given to the Veteran's level of education, special training, and 
previous work experience, but it may not be given to his age or 
to any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  The Board does not have 
the authority to assign an extraschedular total disability rating 
for compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In this case, service connection is in effect for degenerative 
disc disease, lumbar spine status post laminectomy and fusion, 
rated 30 percent disabling; residuals of crush injury and 
contusions left lower leg and foot, rated 20 percent disabling; 
and arthritis of the left knee, rated 10 percent disabling.  The 
combined rating for these disabilities is 50 percent, since 
November 2000.  See 38 C.F.R. § 4.25 (2010).  Accordingly, the 
percentage requirements of 38 C.F.R. § 4.16(a) are not met.

After reviewing the Veteran's claim file, the Board finds that 
there are multiple issues intertwined with the issue of TDIU.  
See 38 C.F.R. § 19.31 (2009); Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that two issues are inextricably intertwined when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  Specifically, the Veteran 
currently has a separate appeal pending in which he is seeking an 
increased evaluation for his service-connected residuals of a 
crush injury and contusions of the left lower leg and foot.  
Moreover, as noted above, the Board has referred the issue of 
service connection for left lower extremity radiculopathy to the 
RO for appropriate action, to include as secondary to a 
service-connected lumbar spine disability.  Therefore, the issue 
of TDIU must be remanded for RO consideration of these 
intertwined issues, before the Board reaches a final 
determination on the issue of TDIU.  

The Board also finds that additional development is required in 
order to make a determination on the issue of TDIU.  
Specifically, a VA examination is required to determine the 
effects of the Veteran's service-connected disabilities on his 
ability to maintain employment consistent with his education and 
occupational experience.

If, in the course of adjudicating the issue of TDIU, the RO 
determines that the Veteran does not meet the rating criteria for 
TDIU under 38 C.F.R. § 4.16(a) (2010), but his service-connected 
disabilities prevent him from following a substantially gainful 
occupation, the provisions of 38 C.F.R. § 4.16(b) must be 
followed.  These provisions state that a claim for TDIU may be 
referred to the Compensation and Pension Service when a Veteran 
does not meet the percentage standards of 38 C.F.R. § 4.16(a) but 
is otherwise unemployable due to service-connected disabilities.  
38 C.F.R. § 4.16(b).

Accordingly, the case is remanded for the following actions:

1.  The RO must then have the Veteran 
undergo the appropriate VA examination to 
determine the effect of his service-
connected disabilities on his ability to 
obtain employment.  The Veteran's claims 
file must be made available to the examiner 
for review in conjunction with the 
examination.  All tests and studies deemed 
necessary must be performed.  The VA 
examiner must elicit from the Veteran and 
record for clinical purposes a full work and 
educational history.  Based on a review of 
the case and the claims file, the examiner 
must provide an opinion as to whether the 
Veteran's service-connected disabilities 
standing alone preclude him from securing 
and following substantially gainful 
employment consistent with his education and 
occupational experience.  All opinions 
provided must include an explanation of the 
bases for the opinion.  If any requested 
opinion cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.


2.  The RO must notify the Veteran that it 
is his responsibility to report for the VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
the scheduled VA examination must be 
placed in the Veteran's claims file.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, and after the RO has taken action 
on the intertwined issues discussed 
herein, the claim for TDIU must be 
readjudicated, to include whether 
extraschedular consideration is warranted.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

